Title: From Alexander Hamilton to the Editor of the Evening Post, 10 August 1802
From: Hamilton, Alexander
To: Editor of the Evening Post



New-York, August 10, 1802.
Sir,

Finding that a story long since propagated under circumstances, which it was expected would soon consign it to oblivion, (and by which I have been complimented at the expence of Generals Washington and La Fayette) has of late been revived and has acquired a degree of importance by being repeated in different publications as well as in Europe as America—it becomes a duty to counteract its currency and influence by an explicit disavowal.
The story imports in substance, that General La Fayette, with the approbation or connivance of General Washington, ordered me, as the officer who was to command the attack on a British redoubt, in the course of the siege of York-Town, to put to death all those of the enemy who should happen to be taken in the redoubt; and that through motives of humanity I forbore to execute the order.
Positively and unequivocally I declare, that no such nor similar order, nor any intimation nor hint resembling it, was ever by me received or understood to have been given.
It is needless to enter into an explanation of some occurrences on the occasion alluded to, which may be conjectured to have given rise to the calumny. It is enough to say that they were entirely unconnected with any act of either of the Generals who have been accused.
With esteem, I am, Sir,   Your obedient servant,

A. Hamilton

